DETAILED ACTION
Status of Claims 
This action is in reply to the Amendments filed on 02/15/2022.
Claims 1-3 are withdrawn.
Claims 4-6 have been examined and are rejected.
Claims 1-6 are currently pending.

Response to Amendment
Applicant’s amendment, filed 02/15/2022, has been entered. Claim 4 has been amended.

Rejections under 35 U.S.C. §112(a), or (Pre-AIA  1st Paragraph)
The 35 U.S.C. §112(a) rejections have been withdrawn pursuant Applicant’s amendments.

Rejections under 35 U.S.C. §112(b), or (Pre-AIA  2nd Paragraph)
The 35 U.S.C. §112(b) rejections have been withdrawn pursuant Applicant’s amendments. Examiner notes new 35 U.S.C. §112(b) have been added.

Priority
Examiner acknowledges that paragraph [0001] of Applicant’s specification states “The present application claims priority from and the benefit of U.S. Utility Application No. 13/511,248 filed May 22, 2012, International Application No. PCT/US2010/060658 filed December 16, 2010, and U.S. Provisional Patent Application No. 61/291,092 filed December 30, 2009, each of which is incorporation herein by reference in its entirety,” however, as detailed in the misc. communication dated 01/11/2019, the benefit claims under 35 U.S.C. §120 cannot be included on the Filing Receipt since Applicant did not specify whether the application is a continuation, divisional or continuation-in-part of the prior application. To remedy this, a new ADS that sets forth the relationship must be submitted along with a petition under 37 CFR 1.78.

Information Disclosure Statement
Information Disclosure Statements received 02/15/2022 has been reviewed and considered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6 are objected to because of the following informalities:  
-Claim 4 reads “the personal data collection device configured to perform at least one of reading and decoding the information contained on a brand identification device, the personal data device being configured to transmit the information and a type identification of the personal data device to a URL server” but should likely read “a personal data collection device configured to perform at least one of reading and decoding the information contained on the brand identification device, the personal data device being configured to transmit the information and a type identification of the personal data device to a URL server”
Claim 4 reads “find an address associated with device content management server” but should likely read “find an address associated with a content management server”
Claim 4 reads “wherein the http request includes the address associated with the content management server which direct a user of the personal data collection device to the content management server” but should likely read “wherein the http request includes the address associated with the content management server which directs a user of the personal data collection device to the content management server”
Claims 5-6 inherit the deficiencies noted in claim 4 and are therefore objected to on the same basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “the personal data collection device configured to perform at least one of reading and decoding the information contained on a brand identification device, the personal data device being configured to transmit the information and a type identification of the personal data device to a URL server” and “receive the type identification of the personal data device.” It is unclear to one of ordinary skill in the art whether “the personal data device” is the same device as the previously introduced “personal data collection device.” Is the “the personal data device” intended to be “the personal data collection device?” Is the “the personal data device” a newly introduced device and intended to be “a personal data device?” For the purpose of this examination, Examiner interprets “the personal data device” as “the personal data collection device.”
Claims 5-6 inherit the deficiencies noted in claim 4 and are therefore rejected on the same basis. 
Claim 5 recites the limitation “wherein the content management server is further configured to provide the first web page to be received by the personal data device.” It is unclear to one of ordinary skill in the art whether “the personal data device” is the same device as the previously introduced “personal data collection device.” Is the “the personal data device” intended to be “the personal data collection device?” Is the “the personal data device” intended to be a different device than “the personal data collection device?” For the purpose of this examination, Examiner interprets “the personal data device” as “the personal data collection device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Golub et al. (US 2002/0134830 A1), newly cited and hereinafter Golub, in view of Hall et al. (US 2009/0307232 A1), previously cited and hereinafter Hall.
Regarding claim 4, Golub discloses a merchandising system (i.e. [0008]), comprising:
-a brand identification device associated with a consumer good, wherein the brand identification device is configured to have a unique identifier associated with a RFID device including information that is at least one of encoded or printed (Golub, see at least: “enables a user who observes a tangible medium to interact with the publisher of the tangible medium, and/or with a provider of electronic content related to the tangible medium, through use of a code [i.e. a brand identification device] (i.e., an identifier, such as a bar code, an RFID or other type of code [i.e. wherein the brand identification device is configured to have a unique identifier associated with a RFID device]) printed in association with the tangible medium and associated with the electronic content [i.e. including information that is at least one of encoded or printed]” [0040] and “the classified advertisement relates to items that are for sale [i.e. associated with a consumer good]. For example, with reference to FIG. 7D, a code 734 has been included in a classified advertisement 735. Upon scanning on the code, the user is presented screen 736, which includes a menu with several options” [0058]); 
-the personal data collection device configured to perform at least one of reading and decoding the information contained on a brand identification device, the personal data device being configured to transmit the information and a type identification of the personal data device (Golub, see at least: “if the scanning device is connected to platform 100 when the machine readable code is scanned [i.e. the personal data collection device configured to perform at least one of reading and decoding the information contained on a brand identification device], the code is automatically uploaded to platform 100. Further, while the example in FIG. 5A depicts device 510 as an Internet-enabled mobile telephone [i.e. personal data collection device], many different types of devices can be used in connection with the present invention” [0049] and “the user enters the system with a code and context information [i.e. the personal data device being configured to transmit the information and a type identification]. Using the code, the inventive system will find all the service contexts that have created some association with that code” [0061] and “With reference to context parameters table 909, context parameter values for a particular context parameter identifier 909 a can be determined, such as the context identifier 902 d with which the context parameter is associated, the name, value, operation and type of parameter. Types of parameters include language, locale and device size…A value for a device size type parameter may be “Small.” [i.e. a type identification of the personal data device] The operation for this parameter may be to display only menu items associated with electronic content that does not include graphics” [0063]); 
-a database containing details of associated goods or services related to the information transmitted from the personal data collection device (Golub, see at least: “platform 100 is maintained and used by the service provider to, among other things, store data in database 102 [i.e. a database] and process data in accordance with the inventive method. The stored data may include the codes, the network address of electronic content associated with the codes, menu information associated with the codes [i.e. containing details of associated goods or services related to the information transmitted from the personal data collection device], and publisher information” [0043] and “the menu displayed upon inputting a code associated with an advertisement in FIG. 6B…Upon selecting the “Learn” option 632 of FIG. 6B, the user may be presented with screen 635 of FIG. 6D, where the user can learn more information about the item advertised [i.e. containing details of associated goods or services]” [0057] and “Electronic content may be written documents [i.e. containing details of associated goods or services], images, sounds, or any other content that can be stored electronically on a network” [0069]); 
-the content management server configured to:
-receive the type identification of the personal data device (Golub, see at least: “platform 100 [i.e. the content management server configured to] resolves the code, identifies the menu associated therewith, and automatically presents the user with menu 520 relating to the article 420” [0050] and “the user enters the system with a code and context information [i.e. receive the type identification of the personal data device]. Using the code, the inventive system will find all the service contexts that have created some association with that code” [0061] and “With reference to context parameters table 909, context parameter values for a particular context parameter identifier 909 a can be determined, such as the context identifier 902 d with which the context parameter is associated, the name, value, operation and type of parameter. Types of parameters include language, locale and device size…A value for a device size type parameter may be “Small.” [i.e. type identification of the personal data device] The operation for this parameter may be to display only menu items associated with electronic content that does not include graphics” [0063]); and 
-create, in response to the received type identification, a first web page optimized for the personal data collection device based at least in part on the type identification, the first web page providing the details of the associated goods or services from the database and including dynamic content for the consumer good wherein the content management server provides for a redirect to a third party server and includes information that may be used by the third party server to generate a customized second web page for the specific product (Golub, see at least: “the menu items presented to the user are tailored according to the circumstances surrounding the use of the inventive system. For example, the context associated with the user involves…the device employed by the user (e.g., the storage and display capabilities of the device) [i.e. optimized for the personal data collection device based at least in part on the type identification]…The context-tailored menu [i.e. create, in response to the received type identification, a first web page] may be presented to the user automatically based upon data provided prior to or contemporaneously with the providing of the code” [0052] and “After being presented with the menu, the user may then select an item from the menu [i.e. the first web page providing the details of the associated goods or services from the database] and be connected with the desired electronic content” [0054] and “electronic content information is received…The received information may include, for example, a network address of some electronic content, such as a URL [i.e. including dynamic content for the consumer good]” [0069] and “if the same user approaches platform 100 [i.e. wherein the content management server provides] from a particular context (context name 908 b of contexts table 908), (identified by the context identifier 902 d and service identifier 901 b of table 905), the user may be directed to the URL identified by parameter value 902 b of service contexts parameters table 902 [i.e. for a redirect to a third party server and includes information that may be used by the third party server to generate a customized second web page for the specific product]” [0067] and “The user is then with the menu serves and asked to select one of the menu options. The user's choice is received in step 1012. In the preferred embodiment, the choice is received by the service provider [i.e. information that may be used by the third party server]. Based on the choice, the user is directed to the electronic content, in step 1014, by connecting the user to the network address [i.e. to generate a customized second web page for the specific product]” [0071]).
Golub does not explicitly disclose the personal data device being configured to transmit the information and a type identification of the personal data device to a URL server; the URL server configured to: find an address associated with device content management server; make an http request back to the personal data collection device, wherein the http server request includes the address associated with the content management server which direct a user of the personal data collection device to the content management server.
Hall, however, teaches processing a code using a mobile terminal and transmitting a web page to the mobile terminal (i.e. abstract), including the known technique of the personal data device being configured to transmit information to a URL server (Hall, see at least: “Upon the 2D barcode being scanned, and the direct/indirect web address being extracted, the terminal client [i.e. the personal data device being configured to] would then send the extracted address to the predetermined barcode resolution server [i.e. transmit information to a URL server]” [0060]);
the URL server (Hall, see at least: “Upon the 2D barcode being scanned, and the direct/indirect web address being extracted, the terminal client would then send the extracted address to the predetermined barcode resolution server [i.e. the URL server]” [0060]) configured to:
find an address associated with device content management server (Hall, see at least: “The barcode server page would then compare the scanned parameter (in this example www.nike.com/latest_offer_page) against its look up table of known business arrangements [i.e. find an address associated with device content management server], white lists, black lists etc and perform an appropriate step, such as:…i) redirecting to the scanned code directly e.g. www.nike.com/latest_offer_page” [0061]-[0062]);
make an http request back to the personal data collection device, wherein the http server request includes the address associated with the content management server which direct a user of the personal data collection device to the content management server (Hall, see at least: “The proxy server may also strip off the added information in order to ensure that no external signalling is affected by the added field, before relaying the web page request to its intended destination [i.e. make an http request back to the personal data collection device]” [0050] and “The barcode server page would then compare the scanned parameter (in this example www.nike.com/latest_offer_page) against its look up table of known business arrangements, white lists, black lists etc and perform an appropriate step, such as:…i) redirecting to the scanned code directly e.g. www.nike.com/latest_offer_page...ii) performing a redirection to the indirect destination, perhaps with some added or altered information. For example, where it is able to be determined that the subscriber of the terminal is male or interested in men's apparel, the web page as scanned, namely www.nike.com/latest_offer_page may be amended to www.nike.com/may2008offers_male [i.e. wherein the http server request includes the address associated with the content management server which direct a user of the personal data collection device to the content management server]” [0061]-[0063] and “In HTML [i.e. http request], the use of "?" serves to delimit the boundary between the URI and a query string in relation to the URI” [0047]). This known technique is applicable to the system of Golub as they both share characteristics and capabilities, namely, they are directed to processing a code using a mobile terminal and transmitting a web page to the mobile terminal.
It would have been recognized that applying the known technique of the personal data device being configured to transmit information to a URL server, as taught by Hall, to the teachings of Golub would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of the personal data device being configured to transmit information to a URL server, as taught by Hall, into the system of Golub would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for valuable data regarding the use of 2D codes to be obtained without requiring specific data to be encoded into the 2D codes (Hall, [0051]).
Additionally, it would have been obvious to one of ordinary skill in the art to include in the system, as taught by Golub, the URL server configured to: find an address associated with device content management server; make an http request back to the personal data collection device, wherein the http server request includes the address associated with the content management server which direct a user of the personal data collection device to the content management server, as taught by Hall, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Golub, to include the teachings of Hall, in order to allow for valuable data regarding the use of 2D codes to be obtained without requiring specific data to be encoded into the 2D codes (Hall, [0051]).

Regarding claim 5, Golub in view of Hall teach the system of claim 4. Golub further discloses:
	-wherein the content management server is further configured to provide the first web page to be received by the personal data device (Golub, see at least: “platform 100 [i.e. the content management server is further configured to] resolves the code, identifies the menu associated therewith, and automatically presents the user with menu 520 [i.e. provide the first web page to be received by the personal data device] relating to the article 420” [0050]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Golub, in view of Hall, in further view of Tran et al. (US 2010/0191578 A1), previously cited and hereinafter Tran.
Regarding claim 6, Golub in view of Hall teach the system of claim 4. Golub further discloses:
	-permit a consumer to purchase the consumer good (Golub, see at least: “Referring now to the menu displayed upon inputting a code associated with an advertisement in FIG. 6B, upon selecting “Buy” option 631, the user may be presented with screen 634 of FIG. 6C, where the user can purchase the item advertised” [0057])
Golub in view of Hall does not explicitly teach a retail service location to permit a consumer to purchase the consumer good.
Tran, however, teaches scanning a code using a user device to access product information (i.e. [0007]) , including the known technique of a retail service location to permit a consumer to purchase the consumer good (Tran, see at least: “the term "fashion provider" can refer to a merchant, a shop (e.g., a physical store [i.e. a retail service location], an on-line store, or both), or to any other entity suitable for providing fashion items to a user [i.e. to permit a consumer to purchase the consumer good]” [0035] and “a user can scan a fashion item to determine information, determine ratings, and check availability for that fashion item (e.g., check availability in one or more sizes, in one or more colors, in one or more styles, or the like). The information, ratings, and availability can be specific to the store in which the user is located [i.e. a retail service location]” [0055]). This known technique is applicable to the system of Golub in view of Hall as they both share characteristics and capabilities, namely, they are directed to scanning a code using a user device to access product information.
It would have been recognized that applying the known technique of a retail service location to permit a consumer to purchase the consumer good, as taught by Tran, to the teachings of Golub in view of Hall would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a retail service location to permit a consumer to purchase the consumer good, as taught by Tran, into the system of Golub in view of Hall would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the creation of an experience that is personal and connected to a shopper (Tran, [0038]).

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant’s arguments have been considered but are moot because the arguments do not apply to the current combination of references being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Lakhani et al. (US 2002/0095441 A1) teaches a server obtaining an adapted page based on a template page.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684